Citation Nr: 1605888	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-14 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left leg and knee disability.

2.  Entitlement to an initial compensable rating for right fibula fracture.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969, with additional periods of active duty for training and inactive duty for training while a member of the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that further development is required before the claims on appeal are adjudicated.  

Service Connection for a Left Leg and Knee Disability

The Veteran claimed entitlement to service connection for a left leg disability related to a November 1990 motor vehicle accident that occurred in the line of duty during a period of inactive duty for training (INACDUTRA).  In the alternative, the Veteran's representative contends that a left leg disability, to include a left knee disability, is secondary to the Veteran's service-connected residuals of a right tibial fracture that was also incurred in the November 1990 accident.

A December 1990 line of duty investigation report indicates that the Veteran was a passenger in a two car collision and was treated a Womack Army Hospital for pain in the left shoulder and left neck with a left scalp contusion and fractured right fibula, right leg syndesmosis, and bilateral ankle sprain.

In a July 2011 VA examination, the Veteran reported injuring his left lower leg in a motor vehicle accident that also caused right ankle instability and resulted in four days of treatment at Womack Army Hospital.  He indicated that the left leg pain resolved after initial treatment with continued intermittent pain during exposure to cold and rainy weather.  The examiner noted that the service treatment records logged both a left and right fibula fracture in the 1990 motor vehicle accident and found the left knee to be painful, with abnormal knee joint that caused antalgic gait.  The examiner reviewed July 2011 diagnostic testing and found a normal left ankle and an old proximal fibular fracture of the right leg; the examiner diagnosed a healed old proximal right fibular fracture without residual complications and found no evidence of an old left tibia fracture, but also indicated that a problem associated with the right fibular fracture diagnosis included "residuals of a left tibia fracture."  The examiner also diagnosed normal ankles and found resolved bilateral ankle sprains that were not a residual of a reported left tibia fracture.  

With regard to a diagnosis of left knee arthritis, the examiner noted that the Veteran reported gradual onset of left knee pain that intensified after the 1990 motor vehicle accident and left leg fracture.  The examiner opined that left knee arthritis was not a residual of a reported old left tibia fracture, noted that the Veteran believed he fractured his left tibia because he had left knee pain, and determined that there was no evidence of a left tibia fracture based on the X-ray report findings.

The Board finds the July 2011 VA examination report inadequate because the VA examiner failed to provide an adequate rationale for the opinion that addressed all theories of entitlement.  The examiner found that the Veteran did not fracture his left tibia in service, but did not provide an opinion with adequate rationale as to whether the Veteran's left knee arthritis was caused or aggravated by the motor vehicle accident or caused or aggravated by his service-connected residuals of a right tibial fracture.  In addition, the examiner did not address the Veteran's competent lay statements that his left knee pain intensified after the November 1990 motor vehicle accident.  Therefore, the claim must be remanded for another VA opinion.  


Rating for Right Tibia Fracture

The Veteran contends that a compensable evaluation for a right tibia fracture is warranted because he has functional impairment due to pain and flare-ups.

In a July 2011 VA examination, the Veteran reported intermittent pain with exposure to cold and rainy weather.  The examiner diagnosed a healed old proximal right fibular fracture and found no residual complications but also noted that the diagnosis affected the Veteran's daily activities, to include moderate effects on traveling, bathing, dressing, and toileting, and prevented exercise and sports.  The examiner also diagnosed mild degenerative changes of the right knee, stated that the findings were consistent with the natural aging process and not a residual of a reported left tibia fracture, noting that the fracture site was actually the right fibula.

The Board finds the Veteran's appeal must be remanded for another VA examination that adequately addresses all rating criteria.  In this regard, the Board notes that the July 2011 examiner diagnosed right knee arthritis but did not provide an opinion as to whether the right knee arthritis was associated with a right tibia fracture.  Further, an additional opinion is warranted to ascertain the level of impairment from his right tibial fracture that accounts for his lay statements of functional impairment.  Specifically, the Veteran's symptoms of pain and functional effects on daily activities conflict with the examiner's determination that there were no residual complications of right tibial fracture.  The Board notes that when evaluating a disability involving a joint, adequate consideration must be given of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Since the findings on this examination are inconsistent with the Veteran's contentions, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and extent of all impairment due to the service-connected right tibial fracture.



Rating for Posttraumatic Stress Disorder (PTSD)

Although the Board sincerely regrets the additional delay, a remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

In an April 2014 VA Form 21-4142, the Veteran authorized the release of private treatment records related to his PTSD from Dr. L.G. dated from 2010 to the present.  The Board notes that the Veteran previously submitted records of private psychological evaluations by Dr. L.G. dated in April 2010 and May 2011 that indicate the Veteran had received ongoing treatment since March 2010.  As the additional private treatment records are relevant to the Veteran's claim for a higher evaluation for his PTSD, the Board finds that further development to obtain any outstanding treatment records from Dr. L.G. is in order.  

In addition, the Board notes that should the Veteran's private treatment records include evidence related to Veteran's PTSD disability, then the RO or the Appeals Management Center (AMC) must consider whether an updated VA examination and/or opinion is warranted in order to consider the new medical information.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from February 2015 to the present.

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA Medical Center treatment records for the time period from February 2015 to the present and private treatment records from Dr. L.G for the time period from March 2010 to the present.

2. Then, the Veteran should be provided an examination by a physician with sufficient expertise to determine the nature and etiology of all left knee and leg disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  The RO or the AMC should inform the examiner of the Veteran's verified periods of service.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each left leg or knee disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder is etiologically related to any of the Veteran's periods of service, to specifically include a November 1990 motor vehicle accident during a period of inactive duty for training.   

If the examiner is unable to provide an opinion linking a claimed left leg or knee disorder to service, the examiner should state an opinion as to whether there is a 50 percent probability that the disorder was caused or permanently worsened by the Veteran's service-connected right tibial fracture.   

The examiner is directed to specifically comment on the Veteran's lay statements that his left knee pain worsened after a November 1990 motor vehicle accident. 

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran also should be afforded a VA examination to determine the current degree of severity of his right tibia fracture.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should provide an opinion as to whether right knee arthritis is related to the right tibia fracture and provide a full description of any functional loss or functional limitations of the right ankle or right knee, if warranted, during flare ups and due to pain, weakness, fatigability, incoordination, and pain on movement. 

4. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

5. The RO or the AMC should also undertake any other development it determines to be warranted.  In particular, with regard to the PTSD claim, it should consider whether a new VA examination and/or medical opinions are warranted once the additional private treatment records are received and reviewed.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




